DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 13-14, 17, 23-24 and 30 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 8/9/2021.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


	Claims 11, 15-16 and 18-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tischler (US 10,319,890).
	Tischler discloses a method for assembling a semiconductor device (Figs. 1-8), the method comprising: providing a first tape (120, 160, 205; which can naturally regarded as a tape, as it can be flexible, substantially sheet/film-shaped, and/or can 
	Regarding claims 15-16 and 18, in addition to what have been discussed above, it is further noted that the above method further comprises: forming a horizontally non-conductive layer (205; an anisotropic conductive adhesive) at least partially over the first center area of the first tape; and curing the horizontally non-conductive layer, wherein the non-conductive layer locks the plurality of die electrical contacts in place.
	Regarding claim 19, in addition to what have been discussed above, it is further noted that the above method further comprises: the above method further comprises: .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Tischler.
The disclosures of Tischler is discussed as applied to claims 11, 15-16 and 18-19 above.
	Although Tischler does not explicitly disclose that the method can further comprise the step of peeling off a part of the second tape to expose a portion of at least one of the plurality of conductive traces, it is noted that it is well known in the art such peeling off process step can be commonly required and/or desired, so as to form the required input and output terminal for the semiconductor device through the conductive traces.
	Therefore, it would have been obvious to one of the ordinary skill in the art at the time the invention was made to incorporate the art-well-known peeling off process step into the method of Tischler, so that a method for forming a semiconductor device with the required and/or desired input/output terminals would be obtained.

12 is rejected under 35 U.S.C. 103 as being unpatentable over Tischler in view of Yamano (US 2005/0112800).
The disclosure of Tischler is discussed as applied to claims 11, 15-16 and 18-20 above.
	Although Tischler does not expressly disclose that the method can further include a step of forming a metal plate disposed between the first semiconductor die and the second tape, it is noted that it is well known in the art that, as evidenced in Yamano (particularly see the front page figure), a flip-chip-mounted semiconductor die (11) can commonly and desirably include such a metal plate (19) on its back side before being encapsulated, so as to enhance the strength of the die, which naturally protects the die from being over bent.
	Therefore, it would have been obvious to one of the ordinary skill in the art at the time the invention was made to incorporate the art-well-known metal plate, such as that of Yamano, into the method of Tischler, so that a method for forming a semiconductor device with enhanced strength for the die therein would be obtained.

	Claims 21 and 25-29 are rejected under 35 U.S.C. 103 as being unpatentable over Tischler in view of Lin (US 2017/0069796).
The disclosure of Tischler is discussed as applied to claim 11-12, 15-16 and 18-20 above.
As further disclosed in Tischler, the boding bad and the conductive traces are formed together with a same conductive material. Although Tishler does not more expressly disclose that such a conductive material can comprise graphene, it is noted 
Therefore, it would have been obvious to one of the ordinary skill in the art at the time the invention was made to incorporate the art-well-known conductive material of graphene, such as that of Lin, into the method of Tischler, so that a method for forming a semiconductor device with desired performance and/or desired material choice would be obtained, as it has been held that:
The selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945).

	Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Tischler in view of Lin, and further in view of Yamano (US 2005/0112800).
The disclosures of Tischler and Lin is discussed as applied to claims 21 and 25-29 above.
Although Tischler and/or Lin do not expressly disclose that the method can further include a step of forming a metal plate disposed between the first semiconductor die and the second tape, it is noted that it is well known in the art that, as evidenced in Yamano (particularly see the front page figure), a flip-chip-mounted semiconductor die (11) can commonly and desirably include such a metal plate (19) on its back side before being encapsulated, so as to enhance the strength of the die, which naturally protects the die from being over bent.
.

Response to Arguments
Applicant's arguments filed on 11/17/2021 have been fully considered but they are not persuasive, because: 
The first tape in Tischler as identified in the claim rejections set forth above and/or in the previous office action, especially the circuit board portion (120, 160), can be naturally regarded as a tape, regardless whether or not Tischler specifically states so,  because:
It can be substantially so flexible, and so sheet/film-shaped, that it can be directly utilized in a roll-to-roll process, with the components/chips being directed bonded thereon (See the roll-to-roll process shown in Fig. 5B; also see Col. 20, lines 9-34).  

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHOUXIANG HU whose telephone number is (571)272-1654.  The examiner can normally be reached on 9:00am---5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julio Maldonado can be reached on 571-272-1864.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. 
Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 






/SHOUXIANG HU/Primary Examiner, Art Unit 2898